USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC#: ———__
UNITED STATES DISTRICT COURT DATE FILED: 3/7 37-
SOUTHERN DISTRICT OF NEW YORK
x
IN RE NOKIA CORPORATION : No. 1:19-ev-3509-ALC
SECURITIES LITIGATION : CLASS ACTION
THIS DOCUMENT RELATES TO: : ORDER
All Actions :
x

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of Defendants’ request for a pre-motion conference in anticipation
of their motion to dismiss, ECF No. 50, and Lead Plaintiff’s response, ECF No. 55. The request
for a pre-motion conference is DENIED. The Parties are hereby ORDERED to provide the Court

with a proposed briefing schedule on Defendants’ motion to dismiss on or before March 27, 2020.
SO ORDERED.

Dated: March 13, 2020 .

ANDREW L. CARTER, JR.
United States District Judge

 

 
